63 Wash. 2d 250 (1963)
387 P.2d 75
W.G. ELMORE et al., Appellants,
v.
GRAYSTONE OF CENTRALIA, INC., Respondent.[*]
No. 36365.
The Supreme Court of Washington, Department Two.
November 21, 1963.
Wright, Wendells, Froelich & Power and Duane S. Radliff, for appellants.
*251 R. George Ferrer (of Montgomery, Purdue, Blankinship & Austin), for respondent.
PER CURIAM:
Plaintiffs appeal from a judgment (a) dismissing their action for rescission of a contract and (b) foreclosing defendant's labor and materialmen's lien for the construction of a concrete silo built pursuant to the contract.
Plaintiffs make 9 assignments of error: 5 to findings of fact entered; 3 to findings of fact requested but refused; and 1 to entry of judgment.
[1] The first two categories of assignments of error present nothing but a conflicting interpretation by the parties of the evidence. The trial judge remarked, "There is considerable dispute in the evidence." A review of the record discloses that the findings are supported by substantial evidence; we cannot disturb them. Thorndike v. Hesperian Orchards, Inc., 54 Wn. (2d) 570, 343 P. (2d) 183 (1959).
The findings of fact support the conclusions of law and judgment.
The judgment is affirmed, but the cause is remanded to the trial court to consider defendant's motion for an award of attorneys' fees on appeal. RCW 60.04.130; Hopkins v. Ulvestad, 46 Wn. (2d) 514, 522, 282 P. (2d) 806 (1955).
It is so ordered.
NOTES
[*]  Reported in 387 P. (2d) 75.